Citation Nr: 0022486	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  92-53 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
navicular fracture of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for a fracture of 
the left femur, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for the residuals of 
an avulsion fracture of the left elbow, with scar. 

5.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1994, the Board granted the veteran's claim of 
entitlement to service connection for post-traumatic 
arthritis of the right shoulder joint on a secondary basis.  
The Board denied the claims of increased evaluations for the 
residuals of a fracture, right radius, with post-traumatic 
changes of the right elbow, residuals of a navicular 
fracture, right wrist, and for the residuals of an avulsion 
fracture, left elbow.  The veteran filed a timely appeal to 
the United States Court of Veterans Claims, previously known 
as the United States Court of Veterans' Appeals (Court).  

In March 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
at that time filed a joint motion to vacate the Board's 
decision with regard to that part of the determination which 
denied increased evaluations for the service-connected 
disabilities and to remand this matter for development and 
readjudication.  The Court granted the joint motion in April 
1996, vacating and remanding that part of the Board's 
decision that denied increased evaluations of the 
service-connected disabilities.  Accordingly, the Board's 
determination granting service connection for the right 
shoulder disability is final.  

In July 1996, the Board remanded this case to the RO for 
additional development.  The additional development requested 
by the Board has been performed.  In July 1999, the veteran's 
attorney before the Court withdrew from the case.  In 
February 2000, the Board contacted the veteran in order to 
assist him in obtaining new counsel.  The veteran obtained 
new counsel.  In February 2000, the new representative 
requested a complete copy of the veteran's claims file.  A 
complete copy of this record was submitted to the 
representative in March 2000.  In March 2000, the veteran's 
representative requested a 60-day extension of time to 
prepare written argument on the veteran's behalf.  The Board 
granted this request in April 2000.  Additional written 
argument was prepared by the representative and was submitted 
to the Board in June 2000. 


REMAND

Preliminary review of the record indicates that the Board 
first must address which issue or issues are properly before 
it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In December 1996, the veteran's then current attorney raised 
the claim of service connection for a lumbar spine 
disability.  The issue of service connection for traumatic 
arthritis of the left shoulder was also raised during this 
period of time.  In a May 11, 1999, Supplemental Statement of 
the Case, the RO addressed the ratings assigned for service-
connected disabilities of the right radius and elbow, the 
right wrist navicular, the left elbow, the left femur and a 
total rating based upon individual unemployability.  The 
veteran was notified of determinations entered in the May 11, 
1999, Supplemental Statement of the Case on June 3, 1999.  In 
a May 11, 1999 rating determination, the RO denied claims for 
service connection for traumatic arthritis of the left 
shoulder and a lumbar spine disability.  The RO also 
addressed the ratings assigned for the service-connected 
disorders of the right shoulder, defective hearing, and 
tinnitus and the initial rating for the right shoulder 
disability with traumatic arthritis.  The veteran and his 
representative were provided written notice on June 18, 1999, 
of the May 11, 1999, rating determination.

In July 1999, the veteran's representative at that time filed 
what he described as "a Notice of Disagreement relative to 
your decision of Jun (sic) 18, 1999, and the Rating Decision 
of May 11, 1999, in which you assigned" a 10 percent rating 
for the service-connected traumatic arthritis of the right 
shoulder.  The representative then stated:

We also wish to continue our appeal on all of 
the issues listed in the Supplemental 
Statement of the Case dated May 11, 1999, and 
the letter of transmittal for the SSOC dated 
June 3, 1999.  We continue to disagree with 
your decisions on all of these issues.

The notice for the veteran's attorney contained some 
ambiguity as to whether the disagreement was as to all the 
determinations mentioned in the June 18 notice, or as to just 
the determination with regard to the notice of the initial 
rating for the right shoulder disability.  Because the notice 
can be read as expressing disagreement with all the 
determinations mentioned in the June 18 notice, and as 
communications by and on behalf of the veteran must be read 
liberally, the Board finds that the July 1999 notice from the 
veteran's representative can be construed as a notice of 
disagreement to the June 18, 1999, notice of the rating 
action denying service connection for traumatic arthritis of 
the left shoulder and a lumbar spine disability.  It also 
acted as a notice of disagreement with the denial of 
increased ratings for tinnitus and right ear defective 
hearing and the initial rating assigned for the right 
shoulder disability with traumatic arthritis.  Accordingly, 
the next step in the appellate process was for the RO to 
issue a statement of the case with regard to these issues.  

Based on the July 1999 notice of disagreement, the RO 
prepared a Statement of the Case on the issue of an 
evaluation of traumatic arthritis, right shoulder, currently 
evaluated as noncompensable.  The Statement of the Case noted 
that this evaluation had been increased to 10 percent.  
Thereafter, as noted above, there was a change of 
representation and a stay of proceedings was granted.  In 
June 2000, the appellate brief was received from the 
representative.  This brief did not indicate a desire to 
secure appellate review of the May 1999 rating determination 
with regard to the right shoulder.  The Board can find no 
other document that could serve as a substantive appeal as to 
this issue.  Accordingly, the time period for perfecting an 
appeal as to this issue has expired and it is not in 
appellate status.  

On the other hand, the RO has not provided the veteran with a 
Statement of the Case as to the issues of entitlement to 
service connection for traumatic arthritis of the left 
shoulder and a lumbar spine disability and entitlement to 
increased ratings for tinnitus and right ear defective 
hearing.  Under the current case law, the Board is therefore 
required to return these issues to the RO so that the veteran 
and his representative may be provided a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1998).  

The veteran has been service connected for residuals of the 
left femur fracture, currently evaluated as 10 percent 
disabling under Code 5255.  This code provides a 10 percent 
evaluation for impairment of the femur, malunion of, with 
slight knee or hip disability.  As the veteran's 
representative has pointed out, the report from Dr. Workman 
in February 1999 contains the opinion that the veteran's 
"mild left patellofemoral osteoarthritis" is related to the 
injury the veteran sustained in service.  The brief of June 
2000 certainly serves as a formal claim for service 
connection for the left knee disability.  Moreover, because 
arthritis is rated based upon limitation of motion, the 
question of whether an expanded grant of service connection 
for a left knee disability classified as arthritis would 
warrant any change in the evaluation of the currently service 
connected left lower extremity disability falls into the 
category of an inextricably intertwined issue.  As such, it 
must be first addressed by the RO before the Board reviews 
the increased rating issue already developed for appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The remand by the Board in 1996 required that the veteran be 
provided with an orthopedic examination.  The Board further 
directed that the orthopedic examiner must be provided with 
the claims folder or "pertinent medical records contained 
therein" which the examiner must review in conjunction with 
the examination.  The February 1999 examination secured by 
the RO appears comprehensive as to all aspects of the action 
required by the Board, save for the directive concerning the 
review of the claims folder or "pertinent documents" 
therein.  According to the entry titled "Review of 
Records," the examiner stated that his review consisted of 
the "general information from the rating specialist. . . "  
The veteran's representative points out that the physician 
mentioned at one point in the eleven page report that the 
veteran did not receive a medical board in service while the 
service medical records do mention a medical board.   

In Stegall v. West, 11 Vet. App. 268 (1998), the Court 
stated, in pertinent part, that a remand by this Court or the 
Board confers on the veteran or other claimant as a matter of 
law the right to compliance with the remand orders.  Stegall, 
11 Vet. App.  at 271.  While the Board is by no means 
inclined to find the misstatement about the medical board in 
service more than a very minor discrepancy in what otherwise 
is a very high quality report, the directive in the remand 
was clear and was not followed.  

Moreover, a second matter concerning this report requires 
clarification.  The examiner reported that the normal range 
of flexion and of extension of the elbow is 0 to 140 degrees.  
He further described the veteran's range of motion of the 
right elbow as including extension of 0-100 and flexion of 0-
110.  Plate I, 38 C.F.R. § 4.71 (1999) contains a diagram of 
normal elbow motion as 0 to 145 degrees.  The title of the 
diagram is "The Elbow Flexion."  There is no diagram 
labeled elbow extension, although it appears self-evident 
that the range of extension must be equal to that of flexion 
and thus is also 0 to 145 degree.  The 0 degrees position is 
shown in the diagram as full downward extension with the 
forearm parallel to the long axis of the body.  The 
representative maintains that the report should be read to 
show that the veteran's right elbow extension is limited to 
100 degrees, rather than totals 100 degrees, and thus 
warrants a 40 percent evaluation under code 5207.  The Board 
will also take this opportunity to clarify this matter. 

The Board's 1996 remand also requested that the professional 
who conducted the social and industrial survey review the 
claims folder.  The September 1998 report of the Social and 
Industrial Survey does not reflect that such review was 
performed.  The evaluator was also requested to provide an 
opinion as to the impact of the veteran's disabilities on his 
social and industrial adjustment.  While the report describes 
the impact of the disabilities on social adjustment, there is 
no clear comment about the impact of the disabilities on 
industrial adjustment.  These discrepancies must be 
corrected.  Stegall, supra.  The Board further finds that any 
such opinion should also address the impact of service 
connected disabilities on the claimant's industrial 
adjustment. 

In addition to the inextricably intertwined issue concerning 
the left lower extremity, it is clear that further 
consideration of the other issues on appeal must be deferred 
to save adjudicative resources pending the development action 
now mandated by the record.   Accordingly, this case is 
remanded for the following actions:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The veteran should be requested to report 
the dates and places of any treatment for his 
service-connected disabilities since January 
1999.  Appropriate action should be taken to 
obtain copies of such records.

3.  The RO should adjudicate the issue of 
entitlement to service connection for 
osteoarthritis of the left patellofemoral 
joint.  

4.  The RO should provide the claimant with a 
statement of the case as to the issues of 
entitlement to service connection for 
traumatic arthritis of the left shoulder and 
a lumbar spine disability and entitlement to 
increased ratings for tinnitus and right ear 
defective hearing.  Manlincon, supra.   The 
Board notes that should these determinations 
remain adverse, the veteran must follow 
normal appellate procedures to obtain further 
review of these issues by the Board.

5.  The RO should take appropriate action to 
obtain a supplemental report from Dr. 
Workman.  The physician should be provided 
with a copy of the claims folder or pertinent 
documents for his review, to include a copy 
of this remand.  He should then indicate that 
he has reviewed them and state whether that 
review would cause him to change any of the 
conclusions he provided in the February 1999 
report.  Dr. Workman's attention should also 
be invited to the discussion above at page 6 
concerning the range of motion on extension 
of the right elbow.  He should be requested 
to correlate his report that the range of 
extension was 0-100 degrees with the range of 
motion diagram in the rating schedule, and 
indicate where on the arc of motion shown on 
the diagram the veterans' range of motion 
fits.  If the examiner believes that these 
matters can not be adequately addressed 
without a further examination of the 
claimant, such an examination should be 
scheduled.

If Dr. Workman is not available for a 
supplemental opinion, the reasons for his 
unavailability should be reported.  The RO 
should then refer the case to an 
appropriately qualified physician and request 
that the physician provide a response to the 
questions noted above.  If the physician 
believes that such responses can not be 
provided without a further examination of the 
claimant, appropriate action should be taken 
to obtain such an examination.

6.  The RO should take appropriate action to 
obtain a supplemental report from the 
provider who conducted the September 1998 
social and industrial survey.  The claims 
folder should be made available to the 
provider for review.  The provider should 
review the claims folder and indicate whether 
that review would warrant any change in the 
opinion concerning the veteran's social 
adjustment.  The provider should further 
indicate an opinion as to how the veteran's 
disabilities affect his industrial 
adjustment.  In this context, the provider 
should further address how the veteran's 
service connected disabilities standing alone 
affect his industrial adjustment.  If the 
provider can not offer such supplemental 
opinions without further examination of the 
claimant, that examination should be 
arranged.  

If the same provider is not available, the 
record should be annotated to indicate why.  
The RO should then take appropriate action to 
obtain a social and industrial survey that 
complies with the directives in the Board's 
remand of July 1996, and particularly that it 
corrects the deficiencies identified in this 
remand.  

The veteran is advised that failure to report 
for ANY scheduled examination may have 
adverse consequences to his claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, under 38 C.F.R. § 3.655 
(1999), where a claimant fails without good 
cause to appear for a scheduled examination 
in conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

7.  The RO should review the additional 
opinions, or examinations, if required, and 
assure that they comply with the above 
directives.  If not, they should be returned 
for corrective action.  Stegall, supra.

Following completion of these actions, the RO should 
adjudicate the issues on appeal.  If any benefit requested on 
appeal is not granted, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


